


Exhibit 10.94

 

[g58832lii001.jpg]

 

Amendment #1 to Employment Agreement
To Comply with the Provisions of Section 409A of the Internal Revenue Code

 

Michael Morhaime

 

This Amendment #1 to Employment Agreement (this “Amendment #1”) is entered into
as of December 15, 2008, by and between Michael Morhaime (“Employee”) and
Activision Blizzard, Inc. (“Employer”).  All capitalized terms shall have the
same meaning set forth in the Employment Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of
December 1, 2007 (the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein in order to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                 Disability.  The Employment Agreement is
hereby amended to delete the second and third sentences of Section 4(e) and
replace them with the following two sentences to read as follows:  You will be
deemed to have a “Disability” if, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, you
have received income replacement benefits under the terms of any Company
accident and health plan providing income replacement benefits for a period of
not less than six months. Your Base Salary shall continue until the earliest of
(i) such termination or (ii) your death or (iii) the last day of the then
current Term of this Agreement and will (under each of the foregoing clauses) be
reduced by other Company provided disability benefits paid to and received by
you.

 

--------------------------------------------------------------------------------


 

Except as specifically set forth in this Amendment #1, the Employment Agreement
shall remain unmodified and in full force and effect.  If any term or provision
of the Employment Agreement is contradictory to, or inconsistent with, any term
or provision of this Amendment #1, then the terms and provisions of this
Amendment #1 shall in all events control.

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Employee:

 

Employer:

 

 

 

 

 

Activision Blizzard, Inc.

 

 

 

 

 

 

/s/ Michael Morhaime

 

By:

/s/ George L. Rose

 

 

 

Michael Morhaime

 

Name:

George L. Rose

Date:

11/24/08

 

Title:

Chief Legal Officer

 

 

Date:

12/12/08

 

--------------------------------------------------------------------------------
